Citation Nr: 1034943	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  07-38 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.	Entitlement to an increased evaluation for residuals of a 
fractured left tibia, currently rated as 20 percent disabling.

2.	Entitlement to service connection for a right leg condition, as 
secondary to service-connected residuals of a fractured left 
tibia.

3.	Entitlement to service connection for a right foot condition, 
as secondary to service-connected residuals of a fractured left 
tibia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel
INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002 & Supp. 2010).

The Veteran served on active duty from July 1953 to September 
1953.         

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Newark, New 
Jersey, which denied entitlement to the benefits sought.

In July 2010, the Veteran provided additional evidence consisting 
of a personal statement. The Veteran's designated representative 
has since provided a waiver of RO initial consideration of this 
new evidence. 38 C.F.R. §§ 20.800, 20.1304(c) (2010). 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran if 
further action is required.















REMAND

Pursuant to the duty to assist, VA shall undertake reasonable 
efforts to obtain relevant treatment records that the claimant 
adequately identifies and authorizes VA to obtain. 38 U.S.C.A. § 
5103A (b) (West 2002 & Supp. 2010). See also 38 C.F.R. § 
3.159(c)(2) (2010) (the duty to take reasonable efforts to obtain 
relevant records in the custody of a Federal department or 
agency). There is moreover a unique obligation to obtain records 
of VA medical treatment, as VA is considered to have constructive 
knowledge of such information and it is presumed part of the 
evidence of record at the time a decision is made. See Bell v. 
Derwinski, 2 Vet. App. 611 (1992). 

Through May 2010 correspondence, the Veteran informed the RO that 
he had a scheduled appointment on June 2, 2010 at the Lyons VA 
Medical Center (VAMC) in Lyons, New Jersey, to determine his 
physical health status and immediate medical needs. In a July 
2010 letter, the Veteran referred to ongoing treatment received 
at the Lyons VAMC. Given that the Veteran has identified to VA 
outstanding medical records that may contain findings relevant to 
one or more of the claims presently on appeal, there is a 
concomitant obligation to obtain such records on his behalf. 

In addition, while this case is on remand, all necessary measures 
should be undertaken to ensure that a VA Compensation and Pension 
examination is made available to the Veteran, assuming that he is 
willing and able to report. 
Thus far, the RO has twice scheduled the Veteran for VA medical 
examinations to be conducted at the East Orange VAMC in East 
Orange, New Jersey. The Veteran each time failed to appear. In 
May 2010 correspondence, he explained that he was simply unable 
to travel the 75 miles to the East Orange VAMC, but would try to 
handle any future trip to a VAMC as needed. As the Veteran 
recently visited the Lyons VAMC for outpatient treatment which is 
some distance closer to his place of residence, the Board 
believes that one further opportunity to attend a VA medical 
examination is warranted, this time directly at the Lyons VAMC. 
The Board further reminds the Veteran that his presence at the 
examination is essential to establishing his claims, and his 
failure to appear as a consequence would entail deciding the case 
entirely upon the evidence already of record. See 38 C.F.R. § 
3.655(b) (2010). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010). Expedited 
handling is requested.)

1.	The RO/AMC should contact the Lyons VA 
Medical Center in Lyons, New Jersey and 
request copies of all available records of 
treatment from that facility dated since June 
2010. All records and responses received 
should be associated with the claims file.

2.	The RO/AMC should schedule the Veteran for 
a VA orthopedic examination specifically to 
be held at the Lyons VA Medical Center. 
The purpose of the examination is to 
determine the current severity of his 
service-connected residuals of a fractured 
left tibia,           as well as whether 
service connection is warranted for right leg 
and right foot conditions. The claims folder  
must be provided to and reviewed by the 
examiner                in conjunction with 
the requested VA examination.               
All indicated tests and studies should be 
performed,        and all findings should be 
set forth in detail. The VA examiner should 
respond to the following inquiries:

*	The VA examiner must indicate all 
present symptoms and manifestations 
attributable to        the Veteran's 
service-connected residuals of a 
fractured left tibia. In evaluating the 
Veteran,        the examiner should 
report the severity of the knee and/or 
ankle disability, i.e., whether slight, 
moderate, or marked. The examiner 
should also comment upon whether there 
is malunion or nonunion of the tibia, 
and if so whether there is loose 
movement or a brace required. 

*	The VA examiner must determine all 
present diagnosed conditions affecting 
the right leg, and right foot. The 
examiner must then indicate whether it 
is at least as likely as not that the 
diagnosed disorder(s) is/are 
etiologically related to service-
connected residuals of a fractured left 
tibia. The examiner should consider 
both initial causation of right leg and 
right foot conditions by the service-
connected disability, and the 
possibility that either a right leg or 
right foot condition has been 
permanently aggravated by the same.              
For purposes of this analysis, 
aggravation is defined as a permanent 
worsening of the nonservice-connected 
disability beyond that due to the 
natural disease process. The VA 
examiner should include in the 
examination report the rationale for 
all opinions expressed, but if unable 
to respond to the inquiry without 
resort to speculation, should so state, 
and explain why            it is not 
feasible to provide a medical opinion.

3.	The RO/AMC should then review the claims 
file.         If any of the directives 
specified in this remand have not been 
implemented, appropriate corrective action 
should be undertaken before readjudication. 
Stegall v. West,      11 Vet. App. 268 
(1998).

4.	Thereafter, the RO/AMC should readjudicate 
the claims on appeal, based on all additional 
evidence received. If the benefits sought on 
appeal are not granted, the Veteran and his 
representative should be furnished with a 
Supplemental Statement of the Case (SSOC) and 
afforded an opportunity to respond before the 
file is returned to  the Board for further 
appellate consideration. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice. 
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claims. His 
cooperation in VA's efforts to develop his claims, including 
reporting for any scheduled VA examination, is both critical and 
appreciated. The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim. 38 C.F.R. § 3.655. 

These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner. See 38 U.S.C.A.          
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2010).

